Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 12/23/2020 regarding application 16/124,154 filed on 9/6/2018.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-4, 6, 9, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langendorf et al. (US Patent 6,047,334, hereinafter Langendorf), and .
	As to claim 1, Langendorf teaches A method for reducing write amplification when processing write commands directed to a storage device [the storage device includes a main memory, figure 1, 10, and I/O devices, figure 1, 17; figure 6 shows a plurality of write commands, including WR1, WR2, WR3, and WR4; FIG. 1 depicts a computer architecture 12 including a processor 7, memory controller 9, main memory 10, graphics controller 11, local graphics memory 13, display device 15 and I/O devices 17 … the I/O devices 17 would typically include input devices such as a keyboard and screen pointing device, mass storage devices such as magnetic and optical disk drives, network connection devices such as a modem and an area network card, and so forth (c4 L38-56); Memory access commands are passed from AGP command interface 21 to AGP command reordering logic 23 where they are reordered for execution according to various optimization strategies …Memory access logic 27 outputs memory access control signals to main memory 10 and transfers data to and from main memory 10 … (c5 L20-46); Freyensee also teaches processing write commands directed to a storage device – FIG. 7A is a flowchart of a method for a drive array controller to issue write commands with sequence numbers according to one embodiment (¶ 0014)], the method comprising: 
receiving a first plurality of write commands and a second plurality of write commands, wherein the first plurality of write commands and the second plurality of write commands are separated by a fence command [as shown in figures 5-10, where a plurality of write commands WR1-WR8 and fence commands are received, and write commands WR1-WR8 are stored in a write command queue (31), and where a first plurality of write commands (WR2, WR3, and WR4) and a second plurality of write commands (WR5 WR6 WR7 and WR8) are separated by a fence command; A method and apparatus for fencing the execution of commands.  A fence command and an executable command are received in succession.  The executable command is enqueued in a first queue together with an indication that the executable command succeeded the fence command.  A synchronization value is enqueued in a second queue.  The executable command is then delayed from being dequeued from the first queue until the synchronization value is advanced to the head of the second queue (abstract); Freyensee also teaches receiving a plurality of write commands – as shown in figures 7A and 7B; … A microcontroller at each drive may then extract a sequence number from a write command and write, to a history log (HLOG) stored in volatile memory in the drive, an entry that includes a logical-to-physical (L2P) address mapping of a prior sector of the RAID drive that was written and the sequence number extracted from the write command. The prior sector written may correspond to the most recently written prior physical address for the logical address. Upon receipt of a new write command to the logical address, the microcontroller may remove an entry already present in the HLOG for the logical address, and write a new entry in the HLOG containing the prior physical address as mapped to the logical address and a new sequence number extracted from the new write command. This logging in the HLOG 
caching, within a volatile write cache managed by the storage device, the first plurality of write commands, the second plurality of write commands, and the fence command [as shown in figure 3, 31, where the write commands are stored in a write command queue; as well as shown in figures 4-10, where figures 6-10 shows a plurality of write commands as well as fence commands; Freyensee more expressively teaches a volatile write cache memory storing write commands – as shown in figure 1B, where a volatile memory (160) having a write buffer/HLOG (write History Log, 162); … The HLOG updater 150 may then write, to a history log (HLOG) 162 stored in the volatile memory 160, an entry that includes a logical-to-physical (L2P) address mapping of a recently written sector of the NVM and the sequence number extracted from the write command. In other words, each HLOG entry may include: (i) a L2P mapping between a logical address of the write command and a prior physical address written to the NVM 146 for the logical address; and (ii) the sequence number extracted from the write command … (¶ 0039)]; and 
in response to identifying that at least one condition is satisfied [for example, If write buffer 43 has storage available to receive a write command -- Write allocation logic 41 is coupled to forward write commands received from the write command queue 31 to write buffer 43 … If write buffer 43 has storage available to receive a write command, allocation logic asserts a request signal (indicated as "REQ" in FIG. 3) to dequeue logic 37 … (c7 L44-55)]:
issuing the first plurality of write commands to the storage device, issuing the second plurality of write commands to the storage device after issuing the first plurality of write commands [as shown in figures 5-10, where write commands are dequeued from the write command queue (31) to the main memory (figure 1, 10); Freyensee also teaches maintaining the order of write commands using sequence numbers  – … Because the sequence numbers are monotonically increasing while being assigned, each unique sequence number associated with a multi-drive write command indicates a write order and therefore provides a temporal tracking capability to the drive array controller, which may retrieve the HLOGs from operational drives in the case of a read-write-hole (RWH) event (¶ 0039)], 
and writing, into non-volatile log information stored in a non-volatile memory managed by the storage device [as shown in figure 3, 31, where the write commands are stored in a write command queue; as well as shown in figures 4-10; Freyensee more expressively teaches this limitation -- as shown in figure 1B, where the write history log HLOG (162) stored in the volatile memory (160) is copied to a corresponding write history log HLOG (162) stored in the non-volatile memory (NVM, 146); Because common volatile memory, such as dynamic RAM (DRAM), instantly loses any data stored in the volatile memory upon losing power, there is a risk of losing the HLOG 162 when the RAID drive 144A loses power (whether through a reboot or a power failure) … in response to detecting a PLI event, retrieves the HLOG 162 from the volatile memory 160 and stores the HLOG 162 in the NVM of the RAID drive 144A … (¶ 0041)], information to reflect that, in accordance with the fence command, the first plurality of write commands precede the second plurality of write commands [for 2, WR3, and WR4) precede the second plurality of write commands (WR5 WR6 WR7 and WR8); Freyensee also teaches maintaining the order of write commands using sequence numbers  – … Because the sequence numbers are monotonically increasing while being assigned, each unique sequence number associated with a multi-drive write command indicates a write order and therefore provides a temporal tracking capability to the drive array controller, which may retrieve the HLOGs from operational drives in the case of a read-write-hole (RWH) event (¶ 0039)].
	Regarding claim 1, Langendorf teaches storing write commands and fence commands in a write command queue [as shown in figure 3, as well as figures 4-10], but does not expressively teach these commands in both a volatile write cache and a non-volatile log storing information.
	However, Freyensee specifically a storage device with both a volatile write cache/buffer and a non-volatile log storing information [as shown in figure 1B, where the write history log HLOG (162) stored in the volatile memory (160) is copied to a corresponding write history log HLOG (162) stored in the non-volatile memory (NVM, 146); The HLOG updater 150 may then write, to a history log (HLOG) 162 stored in the volatile memory 160, an entry that includes a logical-to-physical (L2P) address mapping of a recently written sector of the NVM and the sequence number extracted from the write command. In other words, each HLOG entry may include: (i) a L2P mapping between a logical address of the write command and a prior physical address written to the NVM 146 for the logical address; and (ii) the sequence number extracted from the retrieves the HLOG 162 from the volatile memory 160 and stores the HLOG 162 in the NVM of the RAID drive 144A … (¶ 0041)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have a volatile write cache and a non-volatile log storing information, as demonstrated by Freyensee, and to incorporate it into the existing apparatus disclosed by Langendorf, because a volatile write cache would reduce access latency, and a non-volatile log storing information would prevent information from being lost in cases of power disruptions [Freyensee -- Because common volatile memory, such as dynamic RAM (DRAM), instantly loses any data stored in the volatile memory upon losing power, there is a risk of losing the HLOG 162 when the RAID drive 144A loses power (whether through a reboot or a power failure) … in response to detecting a PLI event, retrieves the HLOG 162 from the volatile memory 160 and stores the HLOG 162 in the NVM of the RAID drive 144A … (¶ 0041)].
	As to claim 3, Langendorf in view of Freyensee teaches The method of claim 1, wherein the non-volatile log information is updated subsequent to identifying that both the first plurality of write commands and the second plurality of write commands are successfully processed by the storage device [Langendorf – as shown in figures 5-10, where the write command queue (31) is continuously updated as write commands are enqueued and dequeued].
	As to claim 4, Langendorf in view of Freyensee teaches The method of claim 3, wherein information about the fence command is omitted from the non-volatile log information [Langendorf – as shown in figures 5-10, where the write command queue (31) only store write commands and does not store fence command; According to one embodiment of the present invention, rather than enqueue fence commands in a 
	As to claim 6, Langendorf in view of Freyensee teaches The method of claim 1, wherein write commands included in one or more of the first plurality of write commands or the second plurality of write commands are issued to the storage device via a commit unit having a minimum size that is based on a configuration of the storage device [Langendorf -- According to the AGP specification, the memory controller (e.g., element 9 of FIG. 2) must be capable of enqueuing a specified number of memory access commands (the specified number being referred to herein as N) … (c6 L5-40)].
	As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
	As to claim 11, Langendorf in view of Freyensee teaches The at least one non-transitory computer readable storage medium of claim 10, wherein the non-volatile log information indicates that the first plurality of write commands were successfully processed by the storage device prior to the second plurality of write commands being successfully processed by the storage device [Langendorf – as shown in figures 5-10, where the write command queue (31) is continuously updated as write commands are enqueued and dequeued].

As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

7.	Claims 5, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langendorf in view of Freyensee, and further in view of Akutsu et al. (US Patent Application Publication 2011/0154102, hereinafter Akutsu).
	As to claim 5, Langendorf in view of Freyensee teaches The method of claim 1, further comprising: identifying, among the second plurality of write commands, a second write command that overwrites data associated with a first write command included in the first plurality of write commands [Langendorf -- As discussed above, write commands can generally be executed out of order with respect a write command cannot be reordered for execution ahead of a write command referencing the same memory address … (c7 L65 to c8 L10)].
	Regarding claim 5, Langendorf in view of Freyensee does not teach preventing the first write command from being issued to the non-volatile memory; and updating the log information to indicate, during a replay of the log information, that the data is valid only when the second write command is successfully executed.
	However, Akutsu teaches the cited limitations [(A) When it is discovered that a plurality of write data have been written into the same address, only the last write data is written, and the writing of the other write data is omitted (¶ 0842)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to only write the last write data and without writing the earlier write data, as demonstrated by Akutsu, and to incorporate it into the existing apparatus disclosed by Langendorf in view of Freyensee, in order to reduce the number of write operations that are not needed.
	As to claim 7, Langendorf in view of Freyensee & Akutsu teaches The method of claim 6, further comprising: identifying an occurrence of a failure by the storage device to successfully process at least one write command included in the first plurality of write commands [Akutsu – as shown in figure 3; When the write request to the primary volume at S10022 ends in a failure during the dual write processing at S10020, control may be transferred to the switch processing at S10010 … (¶ 0208-0209)]; and issuing, to the storage device via a second commit unit: (i) the at least one write command [Akutsu -- The failover processing is processing of recovering the system with the remote host 1100B when a failure occurs in the local-side storage and (ii) all write commands subsequent to the at least one write command included in the first plurality of write commands [Akutsu -- In both modes explained in Section 10.1 and Section 10.2, the sequence relationship of the write data is unclear at the time the write data is transferred to the remote-side storage apparatuses 2550L, 2550R, and the identification of the latest data accompanying the failover cannot be performed (¶ 0866); (C) In the failover processing, the latest data is specified using the write associated time in substitute for the update number of journal data (¶ 0873)].
	As to claim 8, Langendorf in view of Freyensee & Akutsu teaches The method of claim 7, wherein the second commit unit is associated with a second virtual band that maps to a second area of the storage device that is distinct from an area of the storage device that is mapped to by the virtual band associated with the commit unit [Akutsu – as shown in figure 2, where the virtual storage apparatus 1000L and 1000R represent the two virtual bands, respectively, and each of them maps to the corresponding non-volatile storage devices 1500L and 1500R, respectively].
	As to claim 13, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.

	As to claim 19, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langendorf in view of Freyensee, and further in view of Vishlitzky et al. (US Patent 6,629,198, hereinafter Vishlitzky).
	Regarding claim 2, Langendorf in view of Freyensee does not teach the at least one condition is satisfied when: a number of unprocessed fence commands stored within the volatile write cache exceeds a fence command threshold; and/or a number of unprocessed write commands present in the volatile write cache exceeds a write command threshold.
	However, Vishlitzky specifically teaches the at least one condition is satisfied when a number of unprocessed write commands present in the volatile write cache exceeds a write command threshold [The cache manager programs 21a, 21b of the host adapters 15a, 15b write data from the hosts 16a, 16b into the cache memory 12 and update the cache index directory 14 and the cache manager memory 24 … (c6 L15-24); … For example, the device controller executes a high-priority timer-driven the pending write data structures that it services, and for servicing each pending write data structure found to have a number of write-back requests exceeding a certain threshold (c10 L43-49)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to check whether the condition is satisfied when a number of unprocessed write commands present in the volatile write cache exceeds a write command threshold, as demonstrated by Vishlitzky, and to incorporate it into the existing apparatus disclosed by Langendorf in view of Freyensee, in order to prevent the number of unprocessed write commands from overflowing the volatile write cache.

					Conclusion
9.	Claims 1-20 are rejected as presented above.
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 11, 2021